Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.
 
Status of Claims
Claims 1, 4-5, 7, 18-21, 25 and 53 are pending.  
Priority
Instant application 16038078, filed 7/17/2018 claims benefit as follows:

    PNG
    media_image1.png
    55
    366
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS received 5/05/2022 have been considered unless marked with a strikethrough.
Response to Applicant Amendment/Argument
	 In view of Applicant amendment, the 102 rejection of record is withdrawn because Applicant amended the claims to require isolation of the MOF.
	In view of the amendment, the objections of record are withdrawn because the value of R3 is better defined.
	

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant amended the instant claims to require that the MOF contain zinc and to limit R3.  Further, Applicant amended the claims to require that the MOF was isolated.
The art teaches zinc and suggests a possible overlapping ligand with the instant claims ((d) below):

    PNG
    media_image2.png
    151
    338
    media_image2.png
    Greyscale
.
However, when attempting to synthesize ligand (d) above with zinc, the paper explicitly states (underline and bold font from Applicant argument):  

    PNG
    media_image3.png
    104
    492
    media_image3.png
    Greyscale
.
Applicant argues that the FFP article provides a non-enabling disclosure of the only possible MOF overlapping with the instant claims.  Examiner agrees.
Applicant argument from 12/03/2021 page 7 is incorporated by reference herein.
In view of the above, the art fails to provide an enabling disclosure of the overlapping framework.  Further, Examiner expanded his search and addition art was not identified.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusions
	All claims allowed.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622